Case 17-32721        Doc 26     Filed 04/16/19     Entered 04/16/19 13:49:08          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 32721
         Francisco Javier Rodriguez, Sr.
         Darlene Mary Orr
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/31/2017.

         2) The plan was confirmed on 01/02/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 10/23/2018.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-32721             Doc 26          Filed 04/16/19    Entered 04/16/19 13:49:08                Desc         Page 2
                                                           of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $6,325.00
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                             $6,325.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $4,000.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $289.85
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,289.85

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 Affiliated Radiologist                   Unsecured         100.00           NA              NA            0.00       0.00
 Amerifinancial Solutions                 Unsecured          36.00           NA              NA            0.00       0.00
 Athletic & Therapeutic Inst.             Unsecured         145.00           NA              NA            0.00       0.00
 Becket & Lee                             Unsecured      1,763.00       2,009.07        2,009.07           0.00       0.00
 Bhanu L Patel MD                         Unsecured          34.93           NA              NA            0.00       0.00
 Cerastes LLC                             Unsecured           0.00      1,094.69        1,094.69           0.00       0.00
 Certified Services Inc S.J Hasanan MD    Unsecured         761.00           NA              NA            0.00       0.00
 Check N Go                               Unsecured      1,308.00            NA              NA            0.00       0.00
 Check N Go                               Unsecured      1,200.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue    Unsecured         600.00        423.20          423.20           0.00       0.00
 Consumer Cellular                        Unsecured         291.00           NA              NA            0.00       0.00
 First Premier Bank                       Unsecured         950.00           NA              NA            0.00       0.00
 Flurish Inc Lendup                       Unsecured         435.65           NA              NA            0.00       0.00
 HRRG Gulf to Bay Anesthesiology          Unsecured          25.39           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC            Unsecured           0.00      1,029.34        1,029.34           0.00       0.00
 Jefferson Capital Systems LLC            Unsecured      1,058.00       1,058.41        1,058.41           0.00       0.00
 Laura Cozzi MD                           Unsecured          15.25           NA              NA            0.00       0.00
 Loyola Medicine                          Unsecured          16.92           NA              NA            0.00       0.00
 Lumen Cardiovascular                     Unsecured         114.72           NA              NA            0.00       0.00
 Medical Business Bureau                  Unsecured          89.00           NA              NA            0.00       0.00
 Medicredit, INC                          Unsecured          72.00           NA              NA            0.00       0.00
 Midwest Imag. Profesionals               Unsecured          45.00           NA              NA            0.00       0.00
 Midwest Orthopaedics at RUSH             Unsecured         500.00           NA              NA            0.00       0.00
 Mt. Sinai Hospital Med. Center           Unsecured         500.00           NA              NA            0.00       0.00
 Neurological Surgery & Spine Surgery     Unsecured         454.00           NA              NA            0.00       0.00
 OneMain Financial                        Secured       15,414.00     15,328.44        15,328.44      1,313.26     721.89
 Oportun/PROGRESO FINAN                   Unsecured      2,661.00            NA              NA            0.00       0.00
 Oportun/PROGRESO FINAN                   Unsecured      3,311.00            NA              NA            0.00       0.00
 Presence St. Mary of Nazareth Hospital   Unsecured         800.00           NA              NA            0.00       0.00
 Quantum3 Group                           Unsecured         311.00        311.14          311.14           0.00       0.00
 Quantum3 Group                           Unsecured         320.00        320.98          320.98           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-32721             Doc 26   Filed 04/16/19    Entered 04/16/19 13:49:08                 Desc         Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim           Claim         Claim        Principal        Int.
 Name                                 Class    Scheduled        Asserted      Allowed         Paid           Paid
 Quantum3 Group                    Unsecured         777.00          830.61        830.61           0.00         0.00
 Resurgent Capital Services        Unsecured      1,290.00         1,256.14      1,256.14           0.00         0.00
 Rush Medical Center               Unsecured         300.00             NA            NA            0.00         0.00
 Turner Acceptance Corporation     Unsecured         899.00        1,024.64      1,024.64           0.00         0.00
 Webbank-Fingerhut                 Unsecured           0.00             NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                 Claim            Principal                Interest
                                                               Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00                 $0.00                   $0.00
       Mortgage Arrearage                                      $0.00                 $0.00                   $0.00
       Debt Secured by Vehicle                            $15,328.44             $1,313.26                 $721.89
       All Other Secured                                       $0.00                 $0.00                   $0.00
 TOTAL SECURED:                                           $15,328.44             $1,313.26                 $721.89

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                $0.00                 $0.00
        Domestic Support Ongoing                                  $0.00                $0.00                 $0.00
        All Other Priority                                        $0.00                $0.00                 $0.00
 TOTAL PRIORITY:                                                  $0.00                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                                  $9,358.22                $0.00                 $0.00


 Disbursements:

           Expenses of Administration                              $4,289.85
           Disbursements to Creditors                              $2,035.15

 TOTAL DISBURSEMENTS :                                                                              $6,325.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-32721        Doc 26      Filed 04/16/19     Entered 04/16/19 13:49:08            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
